Case 1:20-cv-04839-LDH-RLM Document 1-2 Filed 10/08/20 Page 1 of 8 PageID #: 8




                  EXHIBIT B
FILED: KINGS COUNTY CLERK 01/31/2018 04:03 PM                                                                                                                                                      INDEX NO. 502034/2018
        CaseNO.
NYSCEF DOC.  1:20-cv-04839-LDH-RLM
                1                  Document 1-2 Filed 10/08/20 Page 2 of 8 PageID
                                                                 RECEIVED  NYSCEF:#:01/31/2018
                                                                                     9



         SUPREME                    COURT                    OF         THE          STATE                OF      NEW        YORK
         COUNTY                    OF        KINGS
         -------------------------------------------------------------------X
         DASHAWN                        MORRIS,


                                                                               Plaintiff,                                                              Summons


                                                             -against              -                                                                   Index          No.


         WEDGEWOOD                                  HALL           OWNERS,                        INC.,         JANLEN                                 Plaintiff            designates                  Kings
         MANAGEMENT                                  CO.          andJALEN                       REAL                                                  County               as      the      place          of    trial
         ESTATE                CORP.                                                                                                                   Basis          of     Venue:                CPLR           §503(c)
                                                                               Defendants.
         -------------------------------------------------------------------X
         To     the      above               named            Defendants:


                        YOU             ARE              HEREBY                    SUMMONED                        to    answer             the     Complaint                    in this           action         and         to


         serve         a copy             of        your      answer,                  or,      if the      complaint             is not          served             with        this       summons,                     to


                                                                                                          plaintiffs'
         serve         a notice                of    appearance,                        on       the                        attorney(s)                     within          twenty               (20)   days             after


         the     service            of       this        summons,                    exclusive               of    the     date        of     service           (or        within           30      days         after        the


         service             is complete                    if this          summons                    is not      personally                delivered               to     you          within        the       State            of


         New          York);        and             in     case         of    your           failure       to     appear          or    answer,               judgment                    will     be   taken


         against             you        by     default             for       the       relief          demanded             in the           complaint.


         Dated:          Suffern,                   New       York
                                                                                                                                                                                            /PLL
                             January                N       , 2018                                                            THE            PpST             LAW           FIRM
                                                                                                                                                        /




                                                                                                                              By:       CRAl                    . PO             T,       ESQ.
                                                                                                                                            Attor            y for         Plaintiffs
                                                                                                                                            The     Post             Law         Firm,           PLLC
         Defendants'
                                         Address:                                                                                           4 Executive                    Boulevard,                   STE         204

                                                                                                                                            Suffern,            New          York            10901

         7018          Ft.     Hamilton                    Parkway                                                                          (845)        547-2522

         Brooklyn,                 NY        11228




                                                                                                                1 of 7
FILED: KINGS COUNTY CLERK 01/31/2018 04:03 PM                                                                                                                                                    INDEX NO. 502034/2018
       CaseNO.
NYSCEF DOC. 1:20-cv-04839-LDH-RLM
               1                  Document 1-2 Filed 10/08/20 Page 3 of 8 PageID
                                                                RECEIVED         #: 01/31/2018
                                                                           NYSCEF:  10



         SUPREME                      COURT                  OF         THE               STATE               OF       NEW          YORK
         COUNTY                   OF       KINGS
         -------------------------------------------------------------------X
         DASHAWN                       MORRIS,


                                                                                    Plaintiff,                                                                Verified        Complaint


                                                             -against                     -                                                                   Index       No.


         WEDGEWOOD                                HALL             OWNERS,                            INC.,         JANLEN
         MANAGEMENT                               CO.            and JALEN                            REAL
         ESTATE                  CORP.
                                                                                    Defendants.
         -------------------------------------------------------------------X


                           The       Plaintiff,             by         his        attorneys,                 THE        POST              LAW         FIRM,              PLLC       complaining                  of     the



         Defendants,                      as    and          for        his         Complaint,                    respectfully               alleges            and       states,         upon        information


         and       belief,           as    follows:


                           1.              That        all       times               hereinafter                   mentioned                plaintiff,           DASHAWN                   MORRIS,                was


         and       still        is a resident                 of        the          County             of     Richmond,                  State          of    New        York       and     more



         particularly                resides            at         48        Grove               Street,           Staten          Island,          NY         10302.


                           2.              That        at        all     times                hereinafter               mentioned,                the          defendant,            WEDGEWOOD

         HALL           OWNERS,                       INC.             (hereinafter                     referred            to     as     "WEDGEWOOD")                              was      and        still     is a


         domestic                corporation                     organized                        and        existing            under        and         by     virtue      of     the    laws        of   the         State


         of    New          York.


                           3.              That        at        all     times                hereinafter               mentioned,                the          defendant,            JANLEN


         MANAGEMENT                               CO.            was              and         still     is a domestic                    corporation                  organized            and     existing


         under             and       by    virtue           of     the            laws          of    the      State        of     New        York.


                           4.              That        at        all     times                hereinafter               mentioned,                the          defendant,            JALEN            REAL


         ESTATE                  CORP.              was            and            still       is a domestic                 corporation                   organized               and      existing             under



         and       by       virtue         of   the         laws             of      the       State         of     New          York.




                                                                                                                    2 of 7
FILED: KINGS COUNTY CLERK 01/31/2018 04:03 PM                                                                                                                                             INDEX NO. 502034/2018
       CaseNO.
NYSCEF DOC. 1:20-cv-04839-LDH-RLM
               1                  Document 1-2 Filed 10/08/20 Page 4 of 8 PageID
                                                                RECEIVED         #: 01/31/2018
                                                                           NYSCEF:  11



                      5.                That          at    all    times           hereinafter              mentioned,                   the      defendants                   maintained                  a


         principal          place             of    business                   in the     County         of     Kings,           State          of      New       York.


                      6.                That          at    all    times           hereinafter              mentioned                   the     defendant,                WEDGEWOOD,

         owned        the         premises                 its     appurtenances                      and       fixtures              thereto           located           at   2580          Ocean



         Parkway,               Brooklyn,                  NY      11223.


                      7.                    That      at    all    times           hereinafter              mentioned                   the      defendant,                WEDGEWOOD,

         operated               the     premises                  its     appurtenances                     and       fixtures           thereto           located             at    2580          Ocean



         Parkway,               Brooklyn,                  NY      11223.


                      8.                    That      at    all     times          hereinafter              mentioned                   the      defendant,                WEDGEWOOD,

         maintained                   the      premises                  its    appurtenances                   and          fixtures           thereto           located            at    2580        Ocean



         Parkway,               Brooklyn,                  NY      11223.


                      9.                    That      at    all     times          hereinafter              mentioned                   the      defendant,                WEDGEWOOD,

         managed                the         premises               its     appurtenances                      and      fixtures           thereto             located           at     2580          Ocean



         Parkway,               Brooklyn,                  NY      11223.


                      10.                   That      at    all     times          hereinafter              mentioned                   the      defendant,                WEDGEWOOD,

         controlled              the         premises               its        appurtenances                  and          fixtures           thereto         located           at        2580       Ocean



         Parkway,               Brooklyn,                  NY      11223.


                      11.                   That      at    all     times          hereinafter              mentioned                   the      defendant,                JANLEN


         MANAGEMENT                                CO.,         owned             the     premises             its    appurtenances                        and       fixtures              thereto


         located           at    2580              Ocean          Parkway,                Brooklyn,            NY          11223.


                      12.                   That      at    all     times          hereinafter              mentioned                   the      defendant,                JANLEN


         MANAGEMENT                                CO.,         operated                the   premises               its     appurtenances                        and       fixtures             thereto



         located           at    2580              Ocean          Parkway,                Brooklyn,            NY          11223.




                                                                                                      3 of 7
FILED: KINGS COUNTY CLERK 01/31/2018 04:03 PM                                                                                                                                  INDEX NO. 502034/2018
       CaseNO.
NYSCEF DOC. 1:20-cv-04839-LDH-RLM
               1                  Document 1-2 Filed 10/08/20 Page 5 of 8 PageID
                                                                RECEIVED         #: 01/31/2018
                                                                           NYSCEF:  12



                      13.     That         at    all   times          hereinafter               mentioned                       the     defendant,           JANLEN


         MANAGEMENT                        CO.,         maintained                  the      premises                   its    appurtenances                 and        fixtures        thereto


         located       at    2580      Ocean                 Parkway,               Brooklyn,               NY          11223.


                      14.     That         at    all   times          hereinafter               mentioned                      the      defendant,           JANLEN


         MANAGEMENT                        CO.,         managed                   the     premises                its     appurtenances                    and      fixtures          thereto


         located       at    2580      Ocean                 Parkway,               Brooklyn,               NY          11223.


                      15.     That         at    all   times          hereinafter               mentioned                      the      defendant,           JANLEN


         MANAGEMENT                         CO.,        controlled                 the    premises                its         appurtenances                and        fixtures        thereto


         located       at    2580      Ocean                 Parkway,               Brooklyn,               NY          11223.


                      1 6.          That         at    all    times          hereinafter              mentioned                       the   defendant,             JALEN           REAL


         ESTATE             CORP.,              owned           the      premises              its    appurtenances                          and     fixtures          thereto         located        at


         2580        Ocean       Parkway,                    Brooklyn,             NY      11223.


                      17.           That         at    all    times          hereinafter              mentioned                       the   defendant,             JALEN           REAL


         ESTATE             CORP.,              operated              the     premises               its     appurtenances                         and   fixtures          thereto         located


         at   2580      Ocean          Parkway,                 Brooklyn,                 NY    11223.


                      18.           That         at    all    times          hereinafter              mentioned                       the   defendant,             JALEN            REAL


         ESTATE             CORP.,              maintained                  the     premises                its   appurtenances                      and        fixtures         thereto



         located       at    2580          Ocean             Parkway,               Brooklyn,               NY          11223.


                      19.           That         at    all    times          hereinafter              mentioned                       the   defendant,             JALEN            REAL


         ESTATE             CORP.,              managed               the         premises            its     appurtenances                        and     fixtures         thereto         located


         at   2580      Ocean          Parkway,                  Brooklyn,                NY    11223.




                                                                                                4 of 7
FILED: KINGS COUNTY CLERK 01/31/2018 04:03 PM                                                                                                                                                    INDEX NO. 502034/2018
       CaseNO.
NYSCEF DOC. 1:20-cv-04839-LDH-RLM
               1                  Document 1-2 Filed 10/08/20 Page 6 of 8 PageID
                                                                RECEIVED         #: 01/31/2018
                                                                           NYSCEF:  13



                       20.               That           at    all     times           hereinafter              mentioned                     the        defendant,                  JALEN                  REAL


         ESTATE                 CORP.,               controlled                 the        premises            its      appurtenances                         and          fixtures            thereto                located


         at    2580         Ocean              Parkway,                  Brooklyn,                NY        11223.


                       21.                That          at    all     times           hereinafter              mentioned,                    the        defendants                     contracted,                     agreed


         and/or           otherwise                 engaged                  ChutePlus                 LLC         to    provide             trash         chute              cleaning             services                  at


         the       premises               located              at     2580           Ocean           Parkway,                   Brooklyn,               NY        11223.


                       22.                That          at    all     times           hereinafter              mentioned,                     the       plaintiff             was      an        employee                    of


         ChutePlus                 LLC.


                          23.             That          on     and          about          September                    13,       2016,          the      plaintiff            was        lawfully               on        the


         premises                located             at      2580           Ocean             Parkway,              Brooklyn,                NY         11223             performing                   trash           chute



         cleaning               services             in      accordance                    with       the     agreement                     as      aforesaid.


                          24.             That          on     and          about          September                    13,       2016,          and       while          the        plaintiff             was



         performing                 trash           chute            cleaning              services            in accordance                        with          the     agreement                        as    aforesaid


         he     was         caused             to    sustain                serious,            severe          and             permanent                 personal                bodily           injuries.


                          25.             That          the         injuries          as      aforesaid              took         place          solely           and         wholly          by       reason               of    the


         negligence                 of      the      defendants,                      their       agents,            servants               and/or           employees                       in failing               to



         properly               own,        operate,                 maintain,                manage,              control,          inspect,               and          repair         or     otherwise                    make


         safe       the         premises              for      those            engaged               to     perform              services              therein;              in failing              to     warn;           in



         failing       to       reasonably                    and        properly              inspect         and            in failing           to     clear         drains           and          drain           grates,


         without            this       plaintiff             in any         way        contributing                  thereto.


                          26.             By        reason             of      the    foregoing               and        the       negligence                  of       the       defendants                     as



         aforesaid,                the      plaintiff           sustained                  serious           and        severe              injuries,             pain        and        suffering,



         requiring               hospital            and        related              treatment               and        still     suffers           and       will       continue                to        suffer          for




                                                                                                            5 of 7
FILED: KINGS COUNTY CLERK 01/31/2018 04:03 PM                                                                                                                                                       INDEX NO. 502034/2018
       CaseNO.
NYSCEF DOC. 1:20-cv-04839-LDH-RLM
               1                  Document 1-2 Filed 10/08/20 Page 7 of 8 PageID
                                                                RECEIVED         #: 01/31/2018
                                                                           NYSCEF:  14



         some         time       physical               pain          and          weakness                  and       serious               bodily           injury         and        otherwise                     became



         sick,       sore,       lame          and         disabled                and        so     remains               to     date.


                       27.               By     reason            of        the     foregoing                  and        the      negligence                       of the          defendants                      as


         aforesaid            the        plaintiff           is informed                   and        verily         believes                that       his       aforesaid                  injuries               are


         permanent                 and         he     will      permanently                        suffer        the       effects            of     the       aforesaid                    injuries.


                       28.               That         one        or         more         of   the       exceptions                     set    forth           in Article              16       of the           CPLR


         applies         to    the       herein              action.


                       29.                By        reason             of    the        foregoing,               the       plaintiff,              DASHAWN                      MORRIS                        has         been


         damaged              in     a sum            which            far        exceeds              the       jurisdictional                     limitations                of     all     the           lower         Courts


         in the       State         of    New          York            having            jurisdiction                of    such           matters.



                       WHEREFORE,                               the         plaintiff         demands                  judgment                  against               the     defendants                       in a sum


         which         far    exceeds                the       jurisdictional                      limitations              of     all    the        lower           Courts            of      the          State         of     New


         York        having          jurisdiction                 in        such        matters              together              with         interest,              costs          and        disbursements


         of   this     action.


         DATED:               January3Î                      , 2018
                              Suffern,               New         York
                                                                                                                                                                                                 PL
                                                                                                                                 THE         P              T LAW            FIRM


                                                                                                                                                    f



                                                                                                                                 Byi      CRAl                 A.      PÓST,                            .

                                                                                                                                 Attorney               f     r Plaintiff
                                                                                                                                 The         Post           Law        Firm,         PLLC
                                                                                                                                 4 Executive                    Boulevard,                     STE            204

                                                                                                                                 Suffern,               New          York           10901

                                                                                                                                 (845)          547-2522




                                                                                                            6 of 7
FILED: KINGS COUNTY CLERK 01/31/2018 04:03 PM                                                                                                                                                 INDEX NO. 502034/2018
       CaseNO.
NYSCEF DOC. 1:20-cv-04839-LDH-RLM
               1                  Document 1-2 Filed 10/08/20 Page 8 of 8 PageID
                                                                RECEIVED         #: 01/31/2018
                                                                           NYSCEF:  15




                                                                                                       VERIFICATION


         STATE             OF          NEW             YORK                            )
                                                                                       )   ss.:
         COUNTY                   OF          ROCKLAND                                 )




                     Craig             A.      Post,            the       undersigned,                         am      an     attorney             admitted               to    practice             in    the       Courts


         of     New         York              State,            and           verify         that       I am          the         attorney          of     record,             or   of      counsel               with     the


         attorneys                of      record             for        the       Plaintiffs.                  I have         read         the     annexed                 COMPLAINT                         and         know


         the       contents                   thereof              and          the         same              are     true         to    my       knowledge,                    except            those            matters


         therein           which              are         stated          to      be       alleged             on     information                 and      belief,          and      as     to     those           matters


         I     believe            them               to     be          true.              My       belief,           as     to      those          matters               therein           not          stated          upon



         knowledge,                     is      based              upon           the           following:                 books,            records          and         documents                      contained              in


         deponent's                    file     and         conversations                           had        with        Plaintiffs.            The       reason             I make             this      affirmation


         instead             of         Plaintiffs                 is         because                 Plaintiffs              reside             outside             of     the          county            where           the


         undersigned                        maintains                   his      office.


                         I affirm             that        the      foregoing                    statements                  are     true       under        penalties               of     perjury.




         Dated:                   Suffern,                 New          York

                                  January3                       , 2018




                                                                                                                    7 of 7
